In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3378
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

DAMEION WYATT,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
         No. 2:18-cr-00085-JPS-1 — J.P. Stadtmueller, Judge.
                     ____________________

 ARGUED NOVEMBER 17, 2020 — DECIDED DECEMBER 14, 2020
               ____________________

   Before EASTERBROOK, HAMILTON, and ST. EVE, Circuit
Judges.
   HAMILTON, Circuit Judge. Appellant Dameion Wyatt
pleaded guilty to conspiring to traﬃc a minor. In exchange,
the government promised to join him in recommending a be-
low-guideline sentence of ten years in prison and to advise
the court about his post-plea cooperation. The government
upheld only part of its bargain. It did recommend a ten-year
sentence. Yet it was Wyatt’s lawyer, not prosecutors, who told
2                                                 No. 19-3378

the court about his cooperation. Wyatt did not object at the
time, and he received the jointly recommended sentence. He
has appealed, nevertheless, arguing that the government’s si-
lence about his cooperation breached the plea agreement, con-
stitutes plain error, and warrants resentencing by a diﬀerent
judge. We aﬃrm Wyatt’s sentence. We agree with Wyatt that
the government’s silence breached the plea agreement, but
under these circumstances, in which the judge accepted the
parties’ joint recommendation of a sentence well below the
guideline range, Wyatt has not shown a reasonable probabil-
ity that the breach had any eﬀect on his sentence. This was not
a plain error calling for any remedy.
I. Factual and Procedural Background
    Wyatt sexually traﬃcked at least four women and con-
spired to traﬃc one minor in Wisconsin and nearby states. A
grand jury indicted him on ten counts of traﬃcking. Wyatt
and the government agreed that Wyatt would plead guilty to
just one count, for conspiring to traﬃc a minor in violation of
18 U.S.C. § 1594(c). The written plea agreement provided that
the parties would jointly recommend a prison sentence of 120
months (ten years), which was less than half the low end of
the Sentencing Guideline range later calculated by the court.
    In Paragraph 33 of the agreement, Wyatt promised to
“fully and completely cooperate” with the government in re-
lated investigations. The government, in turn, agreed “to ad-
vise the sentencing judge of the nature and extent of the de-
fendant’s cooperation.” The government left open the possi-
bility that, if Wyatt’s cooperation were substantial, it might
“in its discretion” seek a downward departure.
No. 19-3378                                                    3

   Before sentencing, it was not the government but Wyatt’s
counsel who ﬁled a sealed document outlining Wyatt’s coop-
eration since entering his plea. (Because the document re-
mains sealed, we do not canvass the details here.) The docu-
ment did not discuss any obligation that the government en-
dorse it, and the government ﬁled no response.
    At the sentencing hearing, the court adopted the guideline
calculations in the Presentence Investigation Report, yielding
an imprisonment range of 262 to 327 months. Wyatt contested
some elements of the guideline calculation, but the court de-
clined to resolve them, characterizing the disputes as “aca-
demic” because even the lower ranges advocated by Wyatt
lay well above the jointly recommended ten years.
    Then, in support of the ten-year recommendation, Wyatt’s
lawyer stressed that he had turned away from crime, im-
mersed himself in religion, and started a real estate and rental
business catering to underserved communities. Wyatt then
spoke on his own behalf. Despite the plea agreement, he
asked for a three-year sentence. Not surprisingly, this led the
government to ask whether Wyatt actually wished to stick
with his plea agreement. After a short recess, Wyatt’s lawyer
reiterated that he wished to stand by the plea and the joint
recommendation of ten years. The prosecutor concurred, ex-
pressly weighing Wyatt’s moral turnaround against his long
criminal history, the violence of his crimes, and his victimiza-
tion of the traﬃcked women. The prosecutor never men-
tioned Wyatt’s cooperation.
     The court accepted the joint recommendation as “emi-
nently fair” and “reasonable.” In explaining its decision, the
court did not mention cooperation. The court sentenced Wy-
att to ten years in prison and three years of supervised release.
4                                                   No. 19-3378

II. Analysis
    On appeal, Wyatt argues that the prosecutor’s silence
about his cooperation breached the plea agreement and re-
quires resentencing before a new judge. Although the jointly
recommended sentence was far below the guideline range,
although the agreement barred him from seeking a lower
term, and although the government did not seek a substan-
tial-assistance departure, Wyatt suggests that if the govern-
ment had submitted or ratiﬁed the details of his sealed ﬁling,
the judge might have chosen on his own initiative to go below
the recommended sentence.
    In the absence of factual disputes, we review de novo
whether a plea agreement has been breached. See United
States v. Navarro, 817 F.3d 494, 499 (7th Cir. 2016). A govern-
ment’s breach of a promise about its sentencing recommen-
dation is serious. The minimum remedy is ordinarily to vacate
the sentence and to order resentencing before a diﬀerent
judge. See Santobello v. New York, 404 U.S. 257, 263 (1971);
United States v. Diaz-Jimenez, 622 F.3d 692, 696–97 (7th Cir.
2010). In this case, however, Wyatt did not alert the district
court to any problem. The parties and we therefore agree that
his claim may be reviewed only for plain error. See Navarro,
817 F.3d at 499. To prevail, Wyatt must show not only that
there was (1) a breach that (2) was clear and obvious , but also
that it (3) aﬀected his substantial rights and (4) seriously dis-
turbed the fairness, integrity, and reputation of the judicial
proceedings. Puckett v. United States, 556 U.S. 129, 135 (2009)
(applying four-step plain-error review to government’s
breach of promise to recommend three-level guideline reduc-
tion for acceptance of responsibility).
No. 19-3378                                                     5

    We agree with Wyatt that the prosecutor’s silence about
his cooperation was an error, and an obvious one, satisfying
the ﬁrst two steps of the plain-error test. When a guilty plea
depends “in any signiﬁcant degree on a promise or agreement
of the prosecutor, so that it can be said to be part of the in-
ducement or consideration, such promise must be fulﬁlled.”
Santobello, 404 U.S. at 262. Prosecutors, who have the beneﬁt
of drafting plea agreements to their own satisfaction, must ad-
here to their promises. E.g., Diaz-Jimenez, 622 F.3d at 696–97
(ﬁnding breach where prosecutor broke explicit promise for
sentence recommendation). The government here promised
to tell the court about Wyatt’s cooperation. If the district court
had been more skeptical about a sentencing recommendation
so far below the guideline range, information about coopera-
tion could have proved critical in persuading the judge that
the recommendation was reasonable. The government oﬀers
no excuse for its failure to provide that information when the
time came, especially after reaping the beneﬁts of Wyatt’s as-
sistance, and we can see no excuse in this record.
    The government does try, however, to characterize this
breach as “technical” because Wyatt submitted on his own be-
half a sealed document outlining the extent of his cooperation.
We reject this eﬀort to minimize the breach. The government’s
argument is not consistent with the adversarial roles of gov-
ernment and defense. Every judge and lawyer in the federal
criminal justice system knows that arguments and evidence
in mitigation carry much greater weight when they come
from the government instead of the defense. This truism car-
ries extra force when it comes to assessments of cooperation,
where the government is better informed and less likely than
the defense to exaggerate the value. That’s why a promise
from the government to present such mitigating information
6                                                    No. 19-3378

is so important. See, e.g., U.S.S.G. §§ 3E1.1 & 5K1.1 (third level
of credit for acceptance of responsibility and downward de-
parture for substantial assistance available only upon govern-
ment motion). That’s also why the presumptive remedy is re-
versal and resentencing before a new judge.
    Even so, a plain error warrants reversal on a forfeited
claim only if it aﬀects a defendant’s substantial rights, the
third step of the plain-error test. To make that showing, Wyatt
would need to establish a reasonable likelihood that he would
have received a lower sentence if prosecutors had spoken up
about his cooperation. See Puckett, 556 U.S. at 134–35, 141–42
(on plain-error review, government’s breach of promise to
recommend credit for acceptance of responsibility did not re-
quire reversal; defendant’s intervening commission of new
crime made credit unavailable as practical matter); United
States v. Anderson, 604 F.3d 997, 1002–03 (7th Cir. 2010) (on
plain-error review, government’s breach of promise to move
for third level of credit for acceptance of responsibility did not
require reversal; defendant had gone to trial, making third
level unavailable, and judge made clear his intention to im-
pose statutory maximum sentence regardless of other details).
   Wyatt contends that he might have received a lighter sen-
tence. He points out that the court accepted the recommended
ten-year sentence even without expressly considering his co-
operation. It stands to reason, he says, that if the court had not
been deprived of this mitigating information, it might have
found an even shorter sentence reasonable.
    We view that as a highly improbable scenario. The ten-
year sentence was substantially below the applicable guide-
line range. The court would not have accepted the joint ten-
year recommendation without taking Wyatt’s cooperation
No. 19-3378                                                    7

into account. The information about that cooperation was pre-
sented to the court, albeit under seal. We attribute no signiﬁ-
cance to the judge’s silence about it in the sentencing hearing.
Cooperation is often not discussed in open court because of
the risk of retaliation by other criminals. The remote possibil-
ity of a sentence even lighter than the parties’ agreed recom-
mendation cannot satisfy the “remarkably demanding” test
for plain error in this situation. Anderson, 604 F.3d at 1002–03.
The court imposed the precise sentence Wyatt asked for.
See Puckett, 556 U.S. at 141–42 (noting prejudice from breach
is unlikely if defendant obtains beneﬁt contemplated by “the
deal,” such as “the sentence that the prosecutors promised to
request”). The district court’s characterization of any guide-
line disputes as “academic” in light of that joint recommen-
dation signaled clearly that additional mitigating information
would not have aﬀected the ultimate decision. Add to that the
government’s decision not to seek a substantial-assistance de-
parture and the parties’ continued adherence to a ten-year
recommendation. We cannot conclude that Wyatt’s substan-
tial rights were impaired.
   Finally, Wyatt’s request for relief also fails to satisfy the
fourth and discretionary step of the plain-error test: the likely
eﬀect on the fairness, integrity, and public reputation of the
judicial proceedings. Puckett, 556 U.S. at 135, 142. Consider
what would happen on remand if we agreed with Wyatt. The
government would again recommend ten years; the agree-
ment would bar Wyatt from arguing for anything less; and
the government’s new statement of cooperation would re-
main unaccompanied by a substantial-assistance motion. We
can only imagine the puzzled looks among the judge and law-
yers. All Wyatt could do is hope for a sua sponte decision to
sentence him to less than the jointly recommended term
8                                                    No. 19-3378

already so far beneath the guideline range. Fairness, integrity,
and the public reputation of the courts do not require that ex-
ercise. A remand for resentencing before a diﬀerent judge is
the ordinary remedy for a breach like this one, if an objection
is raised, but the circumstances of this case do not call for that
remedy under the plain-error standard.
    The judgment of the district court is AFFIRMED.